Exhibit 10.1
FIRST AMENDMENT TO SECOND AMENDED
AND RESTATED CREDIT AGREEMENT
     This FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated
as of September 30, 2008 (this “Amendment”), is executed by and among JOHNSTOWN
AMERICA CORPORATION, a Delaware corporation, FREIGHT CAR SERVICES, INC., a
Delaware corporation, JAC OPERATIONS, INC., a Delaware corporation, JAIX LEASING
COMPANY, a Delaware corporation (“JAIX”), and FREIGHTCAR ROANOKE, INC., a
Delaware corporation (each a “Co-Borrower”, and collectively the
“Co-Borrowers”), the financial institutions parties to the Credit Agreement
referred to below (together with their respective successors and assigns, the
“Lenders”) and LASALLE BANK NATIONAL ASSOCIATION, a national banking
association, as administrative agent for the Lenders (in such capacity, the
“Administrative Agent”).
R E C I T A L S:
     The Co-Borrowers, the Lenders and the Administrative Agent are parties to a
Second Amended and Restated Credit Agreement dated as of August 24, 2007 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). Capitalized words and phrases used in these Recitals
without definition shall have the respective meanings ascribed to such words and
phrases in the Credit Agreement.
     The Co-Borrowers have requested that the Lenders and the Administrative
Agent (i) release JAIX from its obligations as a Co-Borrower under the Credit
Agreement and from certain other obligations it may have under the other Loan
Documents and (ii) make certain other amendments to the Credit Agreement. The
Lenders and the Administrative Agent are willing to grant the Co-Borrowers’
requests subject to the terms and conditions of this Amendment.
     NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto hereby agree as follows:
     1. Recitals. The foregoing Recitals are hereby made a part of this
Amendment.
     2. Definitions. Capitalized words and phrases used herein without
definition shall have the respective meanings ascribed to such words and phrases
in the Credit Agreement.
     (a) In addition, Section 1.1 of the Credit Agreement is hereby amended by
deleting the definitions of Restricted Loan Party and Unrestricted Loan Party
and by adding or amending, as the case may be, the following defined terms:
     Acceptable Purchase Order means a purchase order issued to a Co-Borrower by
a Person that is not an Affiliate of any Loan Party, other than JAIX, for the
sale of railcars by such Co-Borrower to such purchaser in the ordinary course of
business, which purchase order (a) has been fully executed and accepted by such
Co-Borrower and purchaser, (b) constitutes a non-cancellable contract for

 



--------------------------------------------------------------------------------



 



the purchase and sale of the subject railcars and (c) to the extent such
purchase order is issued by JAIX, JAIX or FreightCar America has provided the
Administrative Agent with a fully executed copy of a lease acceptable to the
Administrative Agent for the subject railcars.
     Accrual for Loss Contracts means the liability reflected on the balance
sheet of the Consolidated Group in respect of Loss Contracts.
     Agent Fee Letter means, collectively, (i) the Fee Letter dated as of
May 24, 2007, among the Co-Borrowers and the Administrative Agent, (ii) the Fee
Letter dated as of September 30, 2008, among the Co-Borrowers and the
Administrative Agent and (iii) such other Fee Letters executed from time to time
among the Co-Borrowers and the Administrative Agent setting forth certain fees
to be paid by such Co-Borrowers to the Administrative Agent for the
Administrative Agent’s own account or for the account of the Lenders, as more
fully set forth therein.
     Aggregate Revolving Commitment means the Commitments of all Lenders. The
amount of the Aggregate Revolving Commitment in effect as of the First Amendment
Effective Date is $50,000,000.
     Borrowing Base Reserve means the greater of (a) $20,000,000 or (b) as of
any date of determination, such amounts (expressed as either a specified amount
or as a percentage of a specified category or item) as the Required Lenders may,
from time to time, cooperate in good faith to establish (in the exercise of each
such party’s good-faith, reasonable discretion) to adjust the Revolving Loan
Availability (i) to reflect events, conditions, contingencies or risks which, as
determined by the Required Lenders, do or may affect (A) the Collateral or its
value, (B) the assets, business or prospects of the Borrower, or (C) the
security interest and other rights of the Administrative Agent in the Collateral
(including the enforceability, perfection and priority thereof), or (ii) to
reflect the good-faith judgment of the Required Lenders, who shall cooperate in
good faith, that any collateral report or financial information furnished by or
on behalf of the Co-Borrowers to the Administrative Agent is or may have been
incomplete, inaccurate or misleading in any material respect, or (iii) in
respect of any state of facts that the Administrative Agent determines
constitutes a Default or an Event of Default.
     Co-Borrowers means, collectively, Johnstown America Corporation, Freight
Car Services, Inc., JAC Operations, Inc., and FreightCar Roanoke, Inc., and any
future entity that executes and delivers a joinder to this Agreement and the
other Loan Documents.
     Commitment means, as to any Lender, such Lender’s commitment to make Loans,
and to issue or participate in Letters of Credit, under this Agreement. The
amount of each Lender’s commitment to make Loans is set forth on Annex A to the
First Amendment, as such annex may be amended, restated, modified or replaced
from time to time.

2



--------------------------------------------------------------------------------



 



     Consolidated Group means FreightCar America and its consolidated
subsidiaries, including, without limitation, JAIX, each Co-Borrower and each
grantor party to the Guaranty and Collateral Agreement.
     Danville Retooling Capital Expenditures means Capital Expenditures incurred
by the Co-Borrowers in connection with the Co-Borrowers’ retooling project in
Danville, Illinois, which have been approved for inclusion in this category by
the Required Lenders, in an aggregate amount not to exceed $5,000,000.
     EBITDA means, for any period, Consolidated Net Income for such period plus,
to the extent deducted in determining such Consolidated Net Income, (c) net
Interest Expense, (d) depreciation, depletion, and amortization of tangible and
intangible assets, (e) non-cash Organizational Matters, (f) Tax Expense,
(g) loss from discontinued operations, (h) minority interests, (i) extraordinary
gains and losses, (j) other non-cash items, (k) reasonable fees and expenses
incurred in connection with the transactions contemplated by this Agreement and
termination of the Previous Credit Agreement and related documents, (l) the
increase or decrease, as the case may be, in the Accrual for Loss Contracts, and
(m) transaction expenses incurred in connection with the closing of any
Permitted Acquisition in an amount subject to the approval of the Administrative
Agent, in each case for such period, computed and calculated in accordance with
GAAP.
     ERP Implementation Capital Expenditures means Capital Expenditures incurred
by the Co-Borrowers in connection with the Co-Borrowers’ ERP project, which have
been approved for inclusion in this category by the Required Lenders, in an
aggregate amount not to exceed $7,000,000.
     First Amendment means the First Amendment to Second Amended and Restated
Credit Agreement dated as of First Amendment Effective Date by and among JAIX,
the Co-Borrowers, the Lenders and the Administrative Agent.
     First Amendment Effective Date means the date of the First Amendment.
     Fixed Charge Coverage Ratio means, with respect to the applicable
Computation Period, the ratio of the Consolidated Group’s (a) EBITDA minus Cash
Taxes minus Unfinanced Capital Expenditures, to (b) Interest Expense plus
Restricted Payments (excluding the 2007 Capital Securities Repurchase) plus
scheduled principal repayments of Debt (including Capital Lease payments but not
including payments on account of the Revolving Loans and not including any
principal payments of JAIX under the JAIX Credit Facility deemed by Bank of
America, N.A., as administrative agent thereunder, to be made from the proceeds
of the sale or refinancing of Railcars, as defined in the JAIX Credit Facility.
     FreightCar Guarantee means any Guarantee Agreement of FreightCar America
made in favor of Bank of America, N.A., as administrative agent for the lenders
party to the JAIX Credit Agreement, guaranteeing payment of all obligations of
JAIX incurred in respect to the JAIX Credit Facility, as amended, restated,
supplemented or otherwise modified from time to time.
     JAIX means JAIX Leasing Company, a Delaware corporation.

3



--------------------------------------------------------------------------------



 



     JAIX Credit Agreement means any Credit Agreement by and among JAIX, Bank of
America, N.A., in its separate capacities as administrative agent and a lender
thereunder, and certain financial institutions from time to time party thereto,
as amended, restated, supplemented or otherwise modified from time to time.
     JAIX Credit Facility means all loans and other financial accommodations
extended pursuant to the JAIX Credit Agreement and related documentation.
     JAIX Guarantee means any Guarantee Agreement of JAIX made in favor of the
Administrative Agent for the Lenders guaranteeing payment of all obligations of
the Co-Borrowers incurred hereunder.
     JAIX Management Agreement means the Management Agreement dated as of
September 30, 2008, by and between JAIX and JAC Operations, Inc., a Delaware
corporation.
     Loan Documents means this Agreement, the Notes, the Letters of Credit, the
Master Letter of Credit Agreement, the L/C Applications, the JAIX Guarantee, the
Agent Fee Letter, the Collateral Documents, the Subordination Agreements and all
documents, instruments and agreements delivered in connection with the
foregoing.
     Loss Contracts means any contract for the manufacture and sale of railcars
entered into by and between any Loan Party and a third-party purchaser prior to
May 31, 2008, which, after taking into account all costs to be incurred to
manufacture and deliver such railcars, could reasonably be expected to result in
revenue loss for such Loan Party, and, as a result thereof, a liability is
recorded by the Consolidated Group, in accordance with GAAP.
     Organizational Matters means charges taken in connection with the closing
of the Co-Borrowers’ Johnstown, Pennsylvania facility, including all related
labor termination charges, health and welfare benefits and the like during the
2007 and 2008 Fiscal Years.
     Payroll Deposit Account means a deposit account funded exclusively to
satisfy payroll obligations owing to one or more Loan Parties and the payroll
taxes associated therewith.
     PP&E means the tangible physical assets of the Consolidated Group (other
than any tangible physical assets utilized by Johnstown America Corporation in
any discontinued operations, as determined by the Administrative Agent in its
reasonable discretion), including, but not limited to, all land, improvements,
vehicles, equipment, office furniture and equipment, buildings, leasehold
improvements, and other facilities improvements reflected on the most recent
balance sheet of Consolidated Group.
     Subordinated Debt means any unsecured Debt of any Loan Party which has
subordination terms, covenants, pricing and other terms that have been approved
or accepted in writing by the Required Lenders.

4



--------------------------------------------------------------------------------



 



     Subordination Agreement means an agreement (in form and substance
satisfactory to the Required Lenders) executed and delivered by each holder of
Subordinated Debt in favor of the Administrative Agent, for the benefit of the
Lenders, and approved or accepted in writing by the Required Lenders, pursuant
to which such Person subordinates payment of such Subordinated Debt or other
obligations as therein provided to payment of the Obligations to the extent
provided therein and all amendments and supplements thereto and modifications
thereof.
     Swing Line Commitment Amount means $5,000,000, as reduced from time to time
pursuant to Section 6.1, which commitment constitutes a subfacility of the
Aggregate Revolving Commitment of the Swing Line Lender.
     Unfinanced Capital Expenditures means, with respect to the Consolidated
Group, Capital Expenditures minus purchase money debt or similar debt (other
than Loans under this Agreement) incurred to make such Capital Expenditures;
provided, however, the Danville Retooling Capital Expenditures and the ERP
Implementation Capital Expenditures shall be excluded from Unfinanced Capital
Expenditures during the period from the First Amendment Effective Date through
December 31, 2009.
     (b) The table in the definition of “Applicable Margin” is hereby deleted
and the following is substituted therefor:

                                      LIBOR   Base Rate   L/C Fee Level  
Revolving Loan Availability   Margin   Margin   Rate IV  
Greater than or equal to $40,000,000
    1.50 %     0.25 %     1.50 %    
 
                        III  
Greater than or equal to $30,000,000 but less than $40,000,000
    1.75 %     0.25 %     1.75 %    
 
                        II  
Greater than or equal to $20,000,000 but less than $30,000,000
    2.00 %     0.50 %     2.00 %    
 
                        I  
Less than $20,000,000
    2.25 %     0.75 %     2.25 %

                      Non-Use Level   Revolving Loan Availability   Fee Rate III
 
Greater than or equal to $30,000,000
    0.25 %    
 
        II  
Greater than or equal to $15,000,000 but less than $30,000,000
    0.375 %    
 
        I  
Less than $15,000,000
    0.50 %

     (c) Clause (g) of the definition of “Eligible Finished Inventory” is hereby
amended in its entirety to read as follows:

5



--------------------------------------------------------------------------------



 



     “(g) Inventory not subject to an Acceptable Purchase Order, to the extent
such Inventory exceeds 10% of the aggregate amount of the Eligible Finished
Inventory; and”
     (d) Clause (f) of the definition of “Eligible Semi-Finished Inventory” is
hereby amended in its entirety to read as follows:
     “(f) railcars being manufactured without Acceptable Purchase Orders, to the
extent such railcars exceed 10% of the of the aggregate amount of the Eligible
Semi-Finished Inventory; and”
     3. Financial Condition. Section 9.4 of the Credit Agreement is hereby
amended in its entirety to read as follows:
“Financial Condition. The audited consolidated financial statements of the
Consolidated Group as at December 31, 2007, copies of each of which have been
delivered to each Lender, were prepared in accordance with GAAP and present
fairly the consolidated financial condition of the Consolidated Group as at such
dates and the results of their operations for the periods then ended.”
     4. Deposit Accounts. A new Section 10.10(a-1) of the Credit Agreement is
hereby added immediately following Section 10.10(a) of the Credit Agreement to
read as follows:
     “(a-1) Notwithstanding Section 10.10(a), the Loan Parties may from time to
time maintain (i) Payroll Deposit Accounts and (ii) other deposit accounts that
are not subject to fully executed control agreements in favor of the
Administrative Agent; provided, however, that the aggregate amount maintained by
the Loan Parties in deposit accounts described in clause (ii) that are not
maintained with the Administrative Agent does not exceed $1,000,000 at any one
time. A list of the deposit accounts referred to in clauses (i) and (ii) of the
previous sentence, as of the First Amendment Effective Date, is set forth on
Annex C hereto.
     In addition, unless the Loan Parties receive the written consent of the
Administrative Agent, the Loan Parties further agree that they shall not
establish or maintain any Payroll Deposit Accounts not identified on Annex C
hereof.
     The Co-Borrowers further agree to deliver to the Administrative Agent fully
executed control agreements, each in form and substance satisfactory to the
Administrative Agent in its reasonable discretion, for each and every Dominion
Account maintained by a Loan Party that is not maintained with the
Administrative Agent on or prior to November 30, 2008, or such later date as
otherwise agreed by the Administrative Agent.”
     5. Debt.
     (a) Section 11.1(c) of the Credit Agreement is hereby amended in its
entirety to read as follows:
“(c) (i) intercompany Debt and any other obligations due and owing from a Loan
Party (other than JAIX) to any other Loan Party (other than JAIX); and
(ii) intercompany Debt and any other obligations due and owing from JAIX to a
Loan Party, provided that any such Debt constitutes unsecured, Subordinated
Debt;”

6



--------------------------------------------------------------------------------



 



     (b) Section 11.1 of the Credit Agreement is further revised in the
following manner: (i) the semicolon and word “and” following Section 11.1(g) of
the Credit Agreement are hereby deleted and a semicolon is substituted therefor;
(ii) the period following Section 11.1(h) of the Credit Agreement is hereby
deleted and a semicolon followed is substituted therefor; and (iii) new
Sections 11.1(i) and 11.1(j) of the Credit Agreement are hereby added
immediately following Section 11.1(h) of the Credit Agreement to read as
follows:
“(i) Contingent Liabilities arising under the JAIX Guarantee or the FreightCar
Guarantee; and
(j) Debt incurred by JAIX pursuant to the JAIX Credit Agreement, provided that
the principal amount of such Debt does not exceed $85,000,000.”
     6. Liens. Section 11.2 of the Credit Agreement is further revised in the
following manner: (i) the semicolon and word “and” following Section 11.2(i) of
the Credit Agreement are hereby deleted and a semicolon is substituted therefor;
(ii) the period following Section 11.2(j) of the Credit Agreement is hereby
deleted and a semicolon followed by the word “and” is substituted therefor; and
(iii) a new Section 11.2(k) of the Credit Agreement is hereby added immediately
following Section 11.2(j) of the Credit Agreement to read as follows:
“(k) Liens arising under the “Loan Documents” as defined and described in the
JAIX Credit Agreement.”
     7. Transactions with Affiliates. Section 11.6 of the Credit Agreement is
hereby amended in its entirety to read as follows:
“Transactions with Affiliates. Not, and not permit any other Loan Party to,
enter into, or cause, suffer or permit to exist any transaction, arrangement or
contract with any of its other Affiliates (other than the Loan Parties) which is
on terms which are less favorable than are obtainable from any Person which is
not one of its Affiliates except for: (i) JAIX Management Agreement, and
(ii) sales of railcars to JAIX at a sale price equal to at least the fair market
value of such railcar.”
     8. Investments. Section 11.8 of the Credit Agreement is hereby amended by
(A) deleting the word, “and”, and the preceding semicolon at the end of clause
(h) and substituting a semicolon therefor, (B) amending clause (i) in its
entirety and (C) adding the following new clause (j) immediately following
clause (i) to read as follows:
     “(i) other Investments not to exceed $10,000,000 in the aggregate
outstanding at any time; and
     (j) Investments by any Loan Party in JAIX not to exceed $10,000,000 in the
aggregate outstanding at any time; provided, however, that none of the following
investments in JAIX, however described, shall be subject to the foregoing
$10,000,000 limitation: (i) payment made by any Loan Party under the JAIX
Guarantee, (ii) investments by any Loan Party in JAIX to fund JAIX’s obligation
to make deposits from time to time into the “Reserve Account” as defined and
described in the JAIX Credit Agreement, in accordance with the terms thereof,
and (iii) any Loan Party’s extension of

7



--------------------------------------------------------------------------------



 



credit, with respect to, or agreement to accept deferred payment of, up to 50%
of the purchase price of railcars sold to JAIX.”
     9. Fixed Charge Coverage Ratio. Section 11.11 of the Credit Agreement is
hereby amended in its entirety to read as follows:
     11.11 Fixed Charge Coverage Ratio. Not permit the Fixed Charge Coverage
Ratio, as of the last day of any Computation Period, to be less than the ratio
set forth opposite the applicable date below:

      Computation Period Ending:   Minimum Fixed Charge Coverage Ratio
September 30, 2008
  1.10 to 1.00
 
   
December 31, 2008 and the last day of each Computation Period thereafter
  1.50 to 1.00

     10. Capital Expenditures. A new Section 11.13 of the Credit Agreement is
hereby added immediately following Section 11.12 of the Credit Agreement to read
as follows:
     “11.13 Capital Expenditures. Not permit the Capital Expenditures to exceed
$10,000,000 in any Fiscal Year; provided, however, for the period commencing on
the First Amendment Effective Date through and including December 31, 2009,
calculation of Capital Expenditures shall not include the Danville Retooling
Capital Expenditures or the ERP Implementation Capital Expenditures.”
     11. Annexes and Exhibits. Annex A and Exhibit B of the Credit Agreement are
hereby deleted and Annex A and Exhibit B, respectively, to this Amendment are
substituted therefor. Annex C to the Credit Agreement is hereby added in the
form of Annex C to this Amendment.
     12. Release of JAIX as a Co-Borrower under the Credit Agreement and as a
Grantor under the Guaranty and Collateral Agreement. JAIX is hereby released as
a Co-Borrower under the Credit Agreement and as a grantor under the Guaranty and
Collateral Agreement. In addition, from and after the effectiveness of this
Amendment, (i) all security interests, mortgages, leases, liens, charges and
assignments granted to the Administrative Agent for the benefit of the Lenders
pursuant to the Loan Documents by JAIX, whether or not described in such Loan
Documents, are hereby released and terminated and (ii) JAIX is authorized to
file termination statements with respect to such financing statements and
filings described in the foregoing clause (i), together with any “in-lieu”
financing statements necessary or appropriate to be filed to facilitate the
filing of such termination statements.
     13. Release of U.S. Bank National Association as a Lender under the Loan
Documents. U.S. Bank National Association (“U.S. Bank”) is hereby released as a
Lender under the Credit Agreement and the other Loan Documents.
     14. Representations, Warranties And Covenants. To induce Administrative
Agent and the Lenders to enter into this Amendment, the Co-Borrowers hereby
certify, represent, warrant and covenant that:
     (a) Authorization. The Co-Borrowers are duly authorized to execute and
deliver this Amendment and are and will continue to be duly authorized to borrow

8



--------------------------------------------------------------------------------



 



monies under the Loan Documents, as amended hereby, and to perform their
obligations under the Loan Documents, as amended hereby.
     (b) No Conflicts. The execution and delivery of this Amendment and the
performance by the Co-Borrowers of their obligations under the Loan Documents to
which such Co-Borrowers are a party, as amended hereby, do not and will not
conflict with any provision of law or of the articles of incorporation or bylaws
of the Co-Borrowers or of any material agreement binding upon the Co-Borrowers.
     (c) Validity and Binding Effect. Each of the Loan Documents, as amended
hereby, are a legal, valid and binding obligation of the Co-Borrowers a party
thereto, enforceable against the Co-Borrowers a party thereto in accordance with
their terms, subject to bankruptcy, insolvency and similar laws affecting the
enforceability of creditors’ rights generally and to general principles of
equity.
     (d) Compliance with Warranties. The representation and warranties set forth
in the applicable Loan Documents, as amended hereby, are true and correct in all
material respects with the same effect as if such representations and warranties
had been made on the date hereof, (except to the extent stated to relate to a
specific earlier date, in which case such representations and warranties are
true and correct as of such earlier date).
     (e) No Event of Default. As of the date hereof, no Unmatured Event of
Default or Event of Default under the Loan Documents, as amended hereby, has
occurred and is continuing.
     15. Amendment Fee. On the date hereof, the Co-Borrowers shall pay the
Administrative Agent, for the ratable benefit of each Lender that has executed
and delivered this Amendment prior to 11:00 a.m. (Chicago time) on September 30,
2008 (each, a “Consenting Lender”), a fully earned, non-refundable fee in an
amount equal to 0.20% of the sum of each Consenting Lender’s Commitment,
together with such other fees as more fully set forth in the Agent Fee Letter.
     16. Conditions Precedent. This Amendment shall become effective as of the
date above first written after receipt by the Administrative Agent of the
following:
     (a) Amendment. This Amendment duly executed by the parties hereto.
     (b) JAIX Credit Facility. Evidence of the consummation of the JAIX Credit
Facility and copies of all material documents related thereto.
     (c) JAIX Guarantee. The JAIX Guarantee duly executed by JAIX.
     (d) Agent Fee Letter. The Agent Fee Letter dated as of September 30, 2008,
executed by the Co-Borrowers in favor of the Administrative Agent, in form and
substance acceptable to the Administrative Agent.
     (e) Acknowledgement of U.S. Bank. The Acknowledgement of U.S. Bank set
forth at the end of this Amendment, duly executed by U.S. Bank.
     (f) Acknowledgement and Agreement of Guarantors. The Acknowledgement and
Agreement of Guarantors set forth at the end of this Amendment, duly executed by
the parties thereto.

9



--------------------------------------------------------------------------------



 



     (g) Amendment Fee. Payment of the fees described in Section 15.
     (h) Other Documents. Such other documents, certificates and/or opinions of
counsel as the Lenders may request.
     17. General.
     (a) Governing Law; Severability. This Amendment shall be construed in
accordance with and governed by the internal laws of the State of Illinois
applicable to contracts made and to be performed entirely within such State,
without regard to conflict of laws principles. Wherever possible each provision
of the Loan Documents and this Amendment shall be interpreted in such manner as
to be effective and valid under applicable law, but if any provision of the Loan
Documents and this Amendment shall be prohibited by or invalid under such law,
such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of the Loan Documents and this Amendment.
     (b) Successors and Assigns. This Amendment shall be binding upon the
Co-Borrowers, the Administrative Agent, the Lenders and their respective
successors and assigns, and shall inure to the benefit of the Co-Borrowers, the
Administrative Agent, the Lenders and their respective successors and assigns.
     (c) Continuing Force and Effect of Loan Documents. Except as specifically
modified or amended by the terms of this Amendment, all other terms and
provisions of the Loan Documents are incorporated by reference herein, and in
all respects, shall continue in full force and effect. Each of the Co-Borrowers,
the Administrative Agent, and the Lenders by execution of this Amendment, hereby
reaffirms, assumes and binds themselves to all of the obligations, duties,
rights, covenants, terms and conditions that are contained in the Loan Documents
and all other documents executed in connection therewith, including all
guaranties, as applicable.
     (d) Expenses. The Co-Borrowers shall pay all reasonable out-of-pocket costs
and expenses of the Administrative Agent (including Attorney Costs and Taxes) in
connection with the preparation of this Amendment and other related loan
documents.
     (e) Release. The Co-Borrowers, by signing this Amendment, each hereby
absolutely and unconditionally releases and forever discharges the
Administrative Agent and the Lenders, and any and all participants, parent
corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns thereof, together with all of the present
and former directors, officers, agents and employees of any of the foregoing,
from any and all claims, demands or causes of action of any kind, nature or
description, whether arising in law or equity or upon contract or tort or under
any state or federal law or otherwise, which any of the Co-Borrowers has had,
now has or has made claim to have against any such person for or by reason of
any act, omission, matter, cause or thing whatsoever arising from the beginning
of time to and including the date of this Amendment, whether such claims,
demands and causes of action are matured or unmatured or known or unknown.
     (f) Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties hereto on separate counterparts and
each such counterpart shall be deemed to be an original, but all such
counterparts shall together

10



--------------------------------------------------------------------------------



 



constitute but one and the same Agreement. Receipt of an executed signature page
to this Agreement by facsimile or other electronic transmission shall constitute
effective delivery thereof. Electronic records of executed Loan Documents
maintained by the Lenders shall deemed to be originals.
Signature page follows.

11



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Amendment as
of the date first above written.

            FREIGHT CAR SERVICES, INC.,
FREIGHTCAR ROANOKE, INC.,
JAC OPERATIONS, INC.,
JAIX LEASING COMPANY and
JOHNSTOWN AMERICA CORPORATION
      By:           Name:   Kevin P. Bagby        Title:   Vice President,
Finance, Chief Financial Officer and Treasurer     

(Signature page to First Amendment to Second Amended and Restated Credit
Agreement)

 



--------------------------------------------------------------------------------



 



            LASALLE BANK NATIONAL ASSOCIATION,
as Administrative Agent, as Issuing Lender and
as a Lender
      By:           Name:   David J. Thomas        Title:   Senior Vice
President     

(Signature page to First Amendment to Second Amended and Restated Credit
Agreement)

 



--------------------------------------------------------------------------------



 



            NATIONAL CITY BUSINESS CREDIT, INC.,
as Collateral Agent and as a Lender
      By:           Name:   Thomas F. Karlov        Title:   Director     

(Signature page to First Amendment to Second Amended and Restated Credit
Agreement)

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT OF U.S. BANK NATIONAL ASSOCIATION
     U.S. Bank National Association, a national banking association (“U.S.
Bank”) hereby acknowledges receipt of the foregoing First Amendment to Second
Amended and Restated Credit Agreement dated as of September 30, 2008, by and
among JOHNSTOWN AMERICA CORPORATION, a Delaware corporation, FREIGHT CAR
SERVICES, INC., a Delaware corporation, JAC OPERATIONS, INC., a Delaware
corporation, JAIX LEASING COMPANY, a Delaware corporation, and FREIGHTCAR
ROANOKE, INC., a Delaware corporation (each a “Co-Borrower”, and collectively
the “Co-Borrowers”), various financial institutions (the “Lenders”) and LaSalle
Bank National Association, a national banking association, as administrative
agent (in such capacity, the “Administrative Agent”) (the “First Amendment”).
     U.S. Bank hereby acknowledges and agrees that it shall no longer be a party
to the Second Amended and Restated Credit Agreement dated as of August 24, 2007,
by and among the Co-Borrowers, the Lenders and the Administrative Agent (the
“Credit Agreement”) or any other Loan Document (as defined in the Credit
Agreement), and that each and every commitment, obligation and agreement of U.S.
Bank under such documents is hereby terminated and that all outstanding Loans
made by U.S. Bank pursuant to the Credit Agreement, together with all accrued
and unpaid interest thereon, shall be paid to U.S. Bank as of the date hereof.
Capitalized terms used herein without definition shall have the respective
meanings ascribed to such terms in the Credit Agreement.
     U.S. Bank further acknowledges that the Administrative Agent may take such
actions as are necessary or appropriate to adjust the Commitments and
corresponding percentages of the Lenders to reflect such Commitments and
corresponding percentages set forth in Annex A of the First Amendment.

                      U.S. BANK NATIONAL ASSOCIATION    
 
               
 
  By                          
 
      Name:        
 
               
 
      Title:        
 
               

(Acknowledgment to First Amendment to Second Amended and Restated Credit
Agreement)

 



--------------------------------------------------------------------------------



 



ACKNOWLEDGMENT AND AGREEMENT OF GUARANTORS
     Each of the undersigned hereby expressly: (a) consents to the execution of
the foregoing Amendment; (b) acknowledges that the Co-Borrowers’ “Obligations”
(as defined in the Credit Agreement referred to in the foregoing Amendment)
includes all of the obligations and liabilities owing from the Co-Borrowers to
the Administrative Agent and the Lenders, including, but not limited to, the
obligations and liabilities of the Co-Borrowers to the Administrative Agent and
the Lenders under and pursuant to the Loan Documents, as the case may be, as
amended from time to time, and as evidenced by the notes delivered in connection
therewith, as the same may be modified, extended and/or replaced from time to
time; (c) reaffirms, assumes and binds itself in all respects to all of the
obligations, liabilities, duties, covenants, terms and conditions that are
contained in the Amended and Restated Guaranty and Collateral Agreement dated as
of August 24, 2007, by and among the undersigned and the Co-Borrowers for the
benefit of the Administrative Agent (as amended, restated, supplemented or
otherwise modified form time to time, the “Guaranty”); (d) consents to the terms
(including, without limitation, the release set forth in Paragraph 17(e) of the
Amendment) and execution thereof; (e) agrees that all such obligations and
liabilities under the Guaranty shall continue in full force and that the
execution and delivery of this Amendment to, and its acceptance by, the
Administrative Agent and the Lenders shall not in any manner whatsoever
(i) impair or affect the liability of the undersigned to the Administrative
Agent under the Guaranty, (ii) prejudice, waive, or be construed to impair,
affect, prejudice or waive the rights and abilities of Administrative Agent or
the Lenders at law, in equity or by statute, against the undersigned pursuant to
their Guaranty, and/or (iii) release or discharge, nor be construed to release
or discharge, any of the obligations and liabilities owing to the Administrative
Agent and the Lenders by the undersigned under the Guaranty; and (f) represents
and warrants that each of the representation and warranties set forth in the
Guaranty are true and correct in all material respects with the same effect as
if such representations and warranties had been made on the date hereof, (except
to the extent stated to relate to a specific earlier date, in which case such
representations and warranties are true and correct as of such earlier date).

                      FREIGHTCAR AMERICA, INC.,         JAC INTERMEDCO, INC and
        JAC PATENT COMPANY    
 
               
 
  By                          
 
      Name:   Kevin P. Bagby    
 
      Title:   Vice President, Finance, Chief Financial Officer and Treasurer  
 

(Acknowledgment to First Amendment to Second Amended and Restated Credit
Agreement)

 



--------------------------------------------------------------------------------



 



Annex A to Second Amended and Restated Credit Agreement
Annex A to First Amendment
LENDERS AND PRO RATA SHARES

                      Revolving     Lender   Commitment Amount   Pro Rata
Share*/
LaSalle Bank National Association
  $ 25,000,000 **/     50.000000000 %
 
               
National City Business Credit, Inc.
  $ 25,000,000       50.000000000 %
 
               
TOTALS
  $ 50,000,000       100 %

 

*/   Carry out to nine decimal places.   **/   Includes Swing Line Commitment
Amount of $5,000,000.

A-1

 



--------------------------------------------------------------------------------



 



Exhibit B to Second Amended and Restated Credit Agreement
Exhibit B to First Amendment
FORM OF COMPLIANCE CERTIFICATE
To: LaSalle Bank National Association, as Administrative Agent
     Please refer to the Second Amended and Restated Credit Agreement dated as
of August 24, 2007 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) among JOHNSTOWN AMERICA CORPORATION,
a Delaware corporation, FREIGHT CAR SERVICES, INC., a Delaware corporation, JAC
OPERATIONS, INC., a Delaware corporation, and FREIGHTCAR ROANOKE, INC., a
Delaware corporation (each a “Co-Borrower”, and collectively the
“Co-Borrowers”), various financial institutions and LaSalle Bank National
Association, as Administrative Agent. Terms used but not otherwise defined
herein are used herein as defined in the Credit Agreement.

I.        Reports. Enclosed herewith is a copy of the [annual
audited/quarterly/monthly] report of the Co-Borrowers as at
                    , ___(the “Computation Date”), which report fairly presents
in all material respects the financial condition and results of operations
(subject to the absence of footnotes and to normal year-end adjustments) of the
Co-Borrowers as of the Computation Date and has been prepared in accordance with
GAAP consistently applied.   II.        Financial Tests. The Co-Borrowers hereby
certify and warrant to you that the following is a true and correct computation
as at the Computation Date of the following ratios and/or financial restrictions
contained in the Credit Agreement:

                          A.   EBITDA               1.     Consolidated Net
Income   $                    
 
    2.     Plus:   net Interest Expense   $                    
 
              depreciation   $                    
 
              depletion   $                    
 
              amortization   $                    
 
              cash and non-cash Organizational Matters   $                    
 
              Tax Expense   $                    
 
              loss/(income) from discontinued operations   $                    
 
              minority interests/(income)   $                    
 
              extraordinary losses/(gains)   $                    
 
              other non-cash items   $                    
 
              reasonable fees and expenses   $                    
 
              incurred in connection with this Agreement and the Previous
Agreement and related documents increase/decrease in Accrual for Loss Contracts
  $                    

B-1



--------------------------------------------------------------------------------



 



                         
 
              fees and expenses incurred in connection with a Permitted
Acquisition (as approved by the Administrative Agent)   $                      
    3.     Total EBITDA   $                     B.   Section 11.11 – Fixed
Charge Ratio        
 
                              1.     EBITDA
(from Item A(3) above)   $                    
 
                              2.     Plus: rental expense  
$                    
 
                              3.     Minus: Cash Taxes   $                    
 
                              4.     Minus: Restricted Payments  
$                    
 
                              5.     Sum of B.1 + B.2 - B.3 - B.4  
$                    
 
                              6.     Interest Expense   $                    
 
                              7.     Plus: Principal Repayments  
$                    
 
                              8.     Plus: rental expense  
$                    
 
                              9.     Sum of B.6 + B.7 + B.8  
$                    
 
                              10.     Fixed Charge Coverage Ratio: B.5 ÷ B.9  
____ to 1.00
 
                              11.     Minimum required       As of 9/30/08, 1.10
to 1.00;
as of 12/31/08 and the last
day of each Computation
Period thereafter, 1.50 to 1.00
 
                        C.   Section 11.13 – Capital Expenditures        
 
                        1.   Capital Expenditures   $                    
 
                        2.   Minus: Danville Retooling Capital Expenditures  
$                    
 
                        3.   Minus: ERP Implementation Capital Expenditures  
$                    
 
                        4.   Capital Expenditures:
Sum of C.1 + C.2 + C.3   $                    
 
                        5.   Maximum allowed       $ 10,000,000           

B-2



--------------------------------------------------------------------------------



 



     The Co-Borrowers further certify to you that no Event of Default or
Unmatured Event of Default has occurred and is continuing.
     The Co-Borrowers have caused this Certificate to be executed and delivered
by their duly authorized officer on                     , ___.

                      FREIGHT CAR SERVICES, INC.,         FREIGHTCAR ROANOKE,
INC.,         JAC OPERATIONS, INC. and         JOHNSTOWN AMERICA CORPORATION    
 
               
 
  By:                          
 
      Name:        
 
               
 
      Title:        
 
               

B-3

 



--------------------------------------------------------------------------------



 



Annex C to Second Amended and Restated Credit Agreement
Annex C to First Amendment
DEPOSITORY BANKS OF THE CO-BORROWERS

                  Account   Account             Name   Type   Bank Name  
Account Number   Bank Mailing Address
Cashier Account
  Checking   First National Bank   148988   534 Main St.

 
              Johnstown, PA 15901
 
               
Payroll
  Checking   Ameriserv   50797638   P.O. Box 520

 
      Financial, Inc.       216 Franklin Street

 
              Johnstown, PA 15907-0520
 
               
FCS-Cashier
  Checking   Old National Bank   101606645   2 West Main Street

 
              Danville, IL 61832
 
               
Payroll
  Checking   Old National Bank   101706778   2 West Main Street

 
              Danville, IL 61832
 
               
FCR-Cashier
  Checking   BB&T   5235253971   1620 Hershberger Road

 
              Roanoke, VA 24012
 
               
JAIX Leasing
  Checking   Bank of America   5800440298   Bank of America

 
              Surface Transportation
 
              Division

 
              C135-842

 
              135 S. LaSalle St. Suite 840

 
              Chicago, IL 60603
 
               
FreightCar America, Inc.
  Investment   US Bank   190009612300   US Bank Institutional Trust
 
              & Custody

 
              136 S. Washington St., 2nd
 
              Floor

 
              Naperville, IL 60540
 
               
 
              US Bank

 
              209 S. LaSalle St. Suite 410

 
              Chicago, IL 60604
 
               
FreightCar America, Inc.
  Investment   National City Corp.   4052100171081   Allegiant Asset Management

 
              1 E. Fourth St.

 
              25-C3194

 
              Cincinnati, OH 45202
 
               
 
              National City Bank

 
              1900 E. Ninth St., 8th Floor

 
              01-2083

 
              Cleveland, OH 44114
 
               
FreightCar America, Inc.
  Investment   Fifth Third Bank   7236000076   Fifth Third Bank

 
              222 South Riverside Plaza

 
              32nd Floor

 
              Chicago, IL 60606

C-1

 